Per Curtam.
At the conclusion of the argument on the final hearing in these cases, the court on consultation were convinced that the *674patent should be'sustained, but deferred announcing an opinion until a decision should be reached by Judge Gresham, of the Indiana circuit, who had under consideration the validity of the patent in the case of Gottfried v. Brewing Co., in which and the cases before this court substantially the same testimony is presented. Judge Gresham, after a rehearing, sustained the patent. We concur with this decision, and think it unnecessary to give any reasons additional to those announced by him.
Decree will be entered in favor of the complainants, with costs, which are to be divided between all of said cases equally.
See Gottfried v. Crescent Brewing Co. ante, 479, withdrawing the ruling in same case, 9 Fed. Rep. 762.